                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 1 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
10                                            AT SEATTLE

11    KARMA POWER, LLC, a Delaware                       CASE NO. 20-cv-677
      corporation,
12                                                       NOTICE OF REMOVAL
                                 Plaintiff,
13
                        v.                               King County Superior Court Case No.
14                                                       20-2-05855-6 SEA

15    HTP, INC., f/k/a HYTECH POWER, INC. f/k/a          ✓Clerk’s Action Required
      DEEC, INC. a Washington Corporation; EVAN
16    JOHNSON, an individual; PHILLIP
      JENNINGS, an individual; and HENRY DEAN,
17    an individual;
18                               Defendants.
19
20    TO:     UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
21            WASHINGTON

22
              Defendants HTP, Inc., Evan Johnson, Phillip Jennings, and Henry Dean (collectively,
23
      the “HTP defendants”) hereby remove this action from the Superior Court of the State of
24
      Washington, King County to the United States District Court for the Western District of
25
      Washington at Seattle pursuant to 28 U.S.C. §§ 1338, 1441, 1446 and 1454. In support of this

       NOTICE OF REMOVAL - 1                                           Williams, Kastner & Gibbs PLLC
                                                                       601 Union Street, Suite 4100
       (USDC Case No.        )                                         Seattle, WA 98101-2380
                                                                       (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 2 of 18



 1    Notice of Removal, the HTP defendants provide the following short and plain statement of the

 2    grounds for removal.

 3                                   I. PROCEDURAL BACKGROUND

 4            1.        Karma filed its complaint against the HTP defendants in the Superior Court of

 5    the State of Washington, King County on March 6, 2020, under Cause No. 20-2-05855-6 SEA.
 6
      A true and correct copy of the complaint is being attached in conjunction with this Notice,
 7
      along with all other docketed pleadings hereto.
 8
              2.        The HTP defendants were served with a copy of the Summons and Complaint
 9
      on March 7, 2020. True and correct copies of the service of Summons and Complaint on each
10

11    defendant is being attached in conjunction with this Notice, along with all other docketed

12    pleadings.
13            3.        The complaint asserts three causes of action: conversion, violation of the
14
      Washington Trade Secret Act, and unjust enrichment. Specifically, the complaint alleges that
15
      non-party Hybris holds rights to certain hydrogen intellectual property (“Hydrogen IP”)
16
      developed by defendant Evan Johnson. (¶ 9.) Allegedly, Hybris assigned these rights to non-
17

18    party Generation H2O (¶ 12), which developed the Hydrogen IP to include inventions to use

19    hydrogen fuel or mixed hydrogen fuel in a Ford Raptor™ pickup truck (¶ 13). The complaint

20    further alleges that in 2015, Generation H2O sold the hydrogen equipment embodying the
21    Hydrogen IP along with the Ford Raptor™ to non-party Ebtec. (¶ 12).Subsequently, Ebtec
22
      assigned its rights to Karma. (¶ 16.) The complaint asserts that the HTP defendants are
23
      misappropriating this intellectual property despite not having any rights to it. (¶¶ 14-15).
24
              4.        One extremely significant fact has been omitted from the Complaint and that
25
      one fact makes patent law the overarching character of this case. HTP has filed thirteen patent
       NOTICE OF REMOVAL - 2                                               Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 3 of 18



 1    applications on its own behalf and, additionally, has purchased an issued patent from Plasma

 2    Drive, Inc.:
 3

 4     Oxygen-Rich Plasma Generators for         Purchased by                                  Patent No.
                                                                  Plasma Drive, Inc.
       Boosting Internal Combustion Engines          HTP                                       9,267,428
 5     Method of Generating & Distributing a                                                   Patented as
       Second Fuel for an Internal Combustion     15/451266      HyTech Power, Inc.
 6     Engine                                                                                  10,605,162
       Systems for HHO Gas Second Fuel
 7     Distribution and Control
                                                  16/031827      HyTech Power, Inc.              Pending

 8     Electrolysis System Having In Situ HHO
                                                  16/031843      HyTech Power, Inc.              Pending
       Storage
 9
       Onboard Graphene Electrolysis System       16/031856      HyTech Power, Inc.              Pending
10

11     Ultra Low HHO Injection                    16/056062      HyTech Power, LLC               Pending


12     HHO Assisted Diesel Particulate Filter     16/101035      HyTech Power, LLC               Pending

13
       HHO Gas Distribution System                16/101063      HyTech Power, LLC               Pending
14
       HHO Precision Injection System             16/101084      HyTech Power, LLC               Pending
15
       A Distributed HHO Precision Injection
16     System
                                                  16/101137      HyTech Power, LLC               Pending

17     Onboard HHO Gas Generation System                                                   Notice of Allowance
                                                  16/101156      HyTech Power, LLC               Mailed
       for Heavy Duty Trucks
18                                                                                             Patented as
       Explosion Safe Electrolysis Unit           16/101178      HyTech Power, LLC             10,619,562
19
       Temperature Control for HHO Gas                                                         Patented as
                                                  16/101207      HyTech Power, LLC
20     Injection                                                                               10,494,992

21     Rollover Safe Electrolysis Unit for
                                                  16/101223      HyTech Power, LLC               Pending
       Vehicles
22

23                             II. PROCEDURAL POSTURE OF INSTANT CASE
24            5.        Pursuant to 28 U.S.C. 1446(a), true and correct copies of the State Court Docket
25
      and all process, pleadings, and orders served upon the HTP defendants are attached hereto in

       NOTICE OF REMOVAL - 3                                                Williams, Kastner & Gibbs PLLC
                                                                            601 Union Street, Suite 4100
       (USDC Case No.    )                                                  Seattle, WA 98101-2380
                                                                            (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 4 of 18



 1    conjunction with the filing of this Notice, respectively.

 2            6.        Under 28 U.S.C. 1446(d), the HTP defendants are filing written notice of this
 3
      removal with the Superior Court of the State of Washington for King County concurrently with
 4
      the filing of this Notice, and will serve that notice on the Plaintiff, Karma.
 5
                      III. WHY THIS MATTER BELONGS IN FEDERAL COURT
 6
              7.        The complaint alleges causes of action under state law, though it was not
 7
      apparent on the face of the complaint that the allegations give rise to a counterclaim arising
 8

 9    under federal law. However, the complaint was cleverly drafted to avoid asserting the one fact

10    that implicates federal patent law. In fact, the complaint only mentions the term “patent” once
11    and then, only, then only to assert the Mr. Johnson assigned ownership of all patents developed
12
      by while working for Hybris pursuant to execution of the Associate Agreement. (¶ 9.) At no
13
      point does the Complaint assert the existence of any patents. As drafted, on the face of the
14
      Complaint, the four counts are within the original jurisdiction of the Superior Court of King
15

16    County.

17            8.        However, the term “Hydrogen IP” is never defined but, by implication, includes

18    all technology that Generation H2O (¶ 12) developed in cooperation with AJ Automotive
19    Group in Michigan. (¶ 11) Generation H20 caused AJ Automotive Group to develop the
20
      “Hydrogen IP” and thereby to develop and install equipment for using hydrogen to fuel a Ford
21
      Raptor™ pickup truck (¶ 11). Karma further asserts “Defendants do not have any rights to the
22
      Hydrogen IP or the equipment installed in the Ford Raptor.” (¶ 14). But alleging the sale of the
23

24    equipment that makes up Hydrogen IP (¶ 9), implicates 35 U.S.C. § 102, the “anticipation”

25    chapter of the Patent Act.


       NOTICE OF REMOVAL - 4                                               Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 5 of 18



 1            9.        Also, since Karma claims that it owns the rights to the Hydrogen IP, it is

 2    effectually claiming that Mr. Johnson is not the inventor of several or all of HTP patent
 3
      applications, which if true, mean that all of the HTP patent applications would be ruled invalid
 4
      in any assertion of the resulting patents. 35 U.S.C. § 256. Any forum reviewing the patents
 5
      would invalidate each of the HTP patent applications pursuant to a violation of the duty of
 6
      candor set forth in 37 C.F.R. § 1.56. Therefore, HTP, Inc. and Mr. Johnson necessarily have an
 7

 8    inventorship counterclaim against Karma pursuant to 35 U.S.C. § 256.

 9            10.       In its counterclaim, HTP, Inc. and Mr. Johnson seek a declaration pursuant to
10    the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and 35 U.S.C. § 256
11
      seeking a declaration that Mr. Johnson was properly named as an inventor of the HTP patent
12
      applications as that term is used under 35 U.S.C. §§ 111, 116. Further, the defendants seek a
13
      declaration that Karma is not entitled to any correction of inventorship correction under 35
14

15    U.S.C. § 256. Jurisdiction for addressing any claims of inventorship resides in the federal

16    courts. 28 U.S.C. § 1338 (a):

17
              The district courts shall have original jurisdiction of any civil action arising
18            under any Act of Congress relating to patents, plant variety protection,
              copyrights and trademarks. No State court shall have jurisdiction over any claim
19
              for relief arising under any Act of Congress relating to patents, plant variety
20            protection, or copyrights. For purposes of this subsection, the term “State”
              includes any State of the United States, the District of Columbia, the
21            Commonwealth of Puerto Rico, the United States Virgin Islands, American
              Samoa, Guam, and the Northern Mariana Islands.
22
              11.       As applicant officers and as the named inventor in each of the HTP patent
23

24    applications as specified by 37 CFR 1.56, the HTP defendants each have a duty of candor and

25    any violation of this duty provides a basis for invalidating HTP’s entire patent portfolio.


       NOTICE OF REMOVAL - 5                                                Williams, Kastner & Gibbs PLLC
                                                                            601 Union Street, Suite 4100
       (USDC Case No.    )                                                  Seattle, WA 98101-2380
                                                                            (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 6 of 18



 1    Additionally, an applicant is not entitled to a patent if “the claimed invention was patented,

 2    described in a printed publication, or in public use, on sale, or otherwise available to the public
 3
      before the effective filing date of the claimed invention.” 35 U.S.C. § 102(a)(1) (2015). Karma
 4
      alleges that Mr. Eystein Borgen purchased, on behalf of his company Ebtec, the Hydrogen IP
 5
      and, most importantly, the equipment embodying the Hydrogen IP as was installed on the Ford
 6
      Raptor pickup in 2015. (¶ 12). 2015 is more than one year prior to the filing of the HTP patent
 7

 8    applications. If any part of the Hydrogen IP is contained in any one of the HTP patent

 9    applications, the sale would invalidate any HTP, to the extent that such an HTP patent
10    application is invalid to the extent that HTP application contains the Hydrogen IP.
11
              12.       Additionally, apart from the possibility of invalidating the whole of the HTP
12
      Patent Applications under 35 U.S.C. § 102, an alternate independent possible basis for
13
      invalidation of the whole of the portfolio based upon the same duty of set forth in 37 C.F.R.
14

15    § 1.56 that also requires truthful reporting of all material facts and, thus, to report the sale to

16    Mr. Borgen if the sale was one of equipment according to any one of the HTP Patent

17    Applications. HTP would have had a duty to report to the USPTO any invalidating public sale
18    in the course of prosecuting the applications, if the sale were invalidating. If not known during
19
      prosecution, the USPTO would expect the patent owner to institute a reissue proceeding, but
20
      Congress has reserved the finding of whether the sale with the USPTO and the Federal Courts.
21
      The statutory basis for patent reissue is found in 35 U.S.C. §§251 and 252.
22

23            13.       Thus, a counterclaim seeking declaratory relief pursuant to the Federal

24    Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and 35 U.S.C. § 256 is necessary to

25    establish by declaration that the HTP defendants did not violate the duty of candor relative to

       NOTICE OF REMOVAL - 6                                                 Williams, Kastner & Gibbs PLLC
                                                                             601 Union Street, Suite 4100
       (USDC Case No.    )                                                   Seattle, WA 98101-2380
                                                                             (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 7 of 18



 1    and to the HTP patent applications either as to inventorship or as to reporting the sale of

 2    equipment embodying Hydrogen IP as none of the HTP patent applications seek to claim any
 3
      part of the Hydrogen IP.
 4

 5                                       IV. BASIS FOR REMOVAL

 6    A.      Removal Under § 1441 is Proper

 7            14.       Any civil action brought in state court of which the district courts of the United
 8    States have original jurisdiction may be removed to the district court for the district and
 9
      division where such action is pending. 28 U.S.C. § 1441. District courts of the United States
10
      have original and exclusive jurisdiction “over any claim for relief arising under any Act of
11
      Congress relating to patents.” 28 U.S.C. § 1338(a); Gunn v. Minton, 568 U.S. 251, 264 (2013).
12

13            15.       Even when a plaintiff pleads claims under state law, the claims arise under the

14    original jurisdiction of federal courts if a federal issue is: “(1) necessarily raised, (2) actually

15    disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the
16    federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).
17
              16.       The complaint alleges causes of action under state law. However, Karma’s
18
      underlying claims actually implicate issues that arise under federal law, specifically 35 U.S.C.
19
      § 256 and 35 U.S.C. § 102(a)(1) and because of the resulting peril to the HTP Patent
20

21    Applications, a justiciable controversy exist. Courts have routinely held that inventorship is a

22    substantial issue within the exclusive jurisdiction of federal courts. “[I]ssues of inventorship . .

23    . present sufficiently substantial questions of federal patent law to support jurisdiction under
24
      section 1338(a).” Board of Regents v. Nippon Telephone and Telegraph Corp., 414 F.3d 1358,
25
      1363 (Fed. Cir. 2005). And, there will be no disruption of the federal-state balance because

       NOTICE OF REMOVAL - 7                                                 Williams, Kastner & Gibbs PLLC
                                                                             601 Union Street, Suite 4100
       (USDC Case No.    )                                                   Seattle, WA 98101-2380
                                                                             (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 8 of 18



 1    federal courts have exclusive jurisdiction over such claims.

 2            17.       The issues of inventorship and duty of candor that could invalidate the HTP
 3
      patent applications have been necessarily raised. Resolution of these issues are potentially
 4
      dispositive of Karma’s state causes of action.
 5
      B.      Removal Under § 1446 is Proper
 6
              18.       28 U.S. Code § 1454(a) states: “A civil action in which any party asserts a claim
 7

 8    for relief arising under any Act of Congress relating to patents, plant variety protection, or

 9    copyrights may be removed to the district court of the United States for the district and division

10    embracing the place where the action is pending.” The appropriate court for construing claims
11
      and determining inventorship is the Federal District Court for the Western District of
12
      Washington at Seattle. The provision was “intended to provide federal courts . . . with a
13
      broader range of jurisdiction; that is, with jurisdiction over claims arising under the patent laws
14
      even when asserted in counterclaims, rather than in an original complaint.” Vermont v. MPHJ
15

16    Tech. Investments, LLC, 803 F.3d 635, 644 (Fed. Cir. 2015).

17            19.       The matter is removable under 28 U.S.C. § 1454 because the HTP defendants
18    filed a counterclaim for declaratory relief seeking declarations pursuant to the Federal
19
      Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and 35 U.S.C. § 256 that (1) Mr.
20
      Johnson was properly named as an inventor of the HTP patent applications as that term is used
21
      under 35 U.S.C. §§ 111, 116 and Karma is not entitled to any correction of inventorship
22

23    correction under 35 U.S.C. § 256, and (2) the HTP defendants did not violate the duty of

24    candor relative to the sale of equipment according to the Hydrogen IP as prior art.

25


       NOTICE OF REMOVAL - 8                                               Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 9 of 18



 1    C.      Supplemental Jurisdiction

 2            20.       To the extent that this Court finds that any of Karma’s claims do not arise under
 3    federal law, supplemental jurisdiction is proper to remove Karma’s remaining claims. Karma’s
 4
      causes of action—conversion, misappropriation of trade secrets, and unjust enrichment—form
 5
      part of the same case or controversy under Article III of the United States Constitution. 28
 6
      U.S.C. § 1367(a).
 7

 8                                V. NOTICE OF REMOVAL IS TIMELY

 9    A.      The 30-Day Clock Started Ticking After Receipt of “Other Paper”

10            21.       Typically, removal requires a defendant file a notice of removal within 30 days

11    of receipt of the initial pleading. 28 U.S.C. § 1446(b)(1). However, if on its face, the initial
12    pleading is not removable, then a notice of removal may be filed within 30 days after receipt by
13
      the defendant “of a copy of an amended pleading, motion, order or other paper from which it
14
      may first be ascertained that the case is one which is or has become removable.” 28 U.S.C.
15
      § 1446(b)(3). “[T]he inquiry begins and ends within the four corners of the pleading. The
16

17    inquiry is succinct: whether the document informs the reader, to a substantial degree of

18    specificity, whether all the elements of federal jurisdiction are present.” Rowe v. Marder, 750

19    F. Supp. 718, 721 (W.D. Pa. 1990), aff’d, 935 F.2d 1282 (3d Cir. 1991). As such, the Ninth
20    Circuit holds that “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
21
      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
22
      necessary for federal court jurisdiction.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 690-
23
      691 (9th Cir. 2005), emphasis added. A defendant’s subjective knowledge is not a test for
24

25    notice. Harris, 425 F.3d at 695.


       NOTICE OF REMOVAL - 9                                               Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 10 of 18



 1            22.       It is not uncommon for a state court pleading to omit the necessary facts needed

 2    to determine diversity. Harris, 425 F.3d at 693. Thus, “Section 1454 permits the Defendants to
 3
      remove the action to federal court on the basis that either the Plaintiffs’ claims or the
 4
      Defendants’ counterclaims “arise under” an Act of Congress related to patents. 28 U.S.C.
 5
      § 1454.” Preston v. Nagel, 166 F. Supp. 3d 92, 98 (D. Mass. 2016).
 6
              23.       The complaint alleges causes of action under state law. Thus, on its face, the
 7

 8    matter is not removable. However, on April 28, 2020, in a settlement offer, the Plaintiff

 9    implicitly asserted its right to the patents and patent applications and demanded they be
10    assigned to the Plaintiff with a license back in exchange for royalties. (McGlothin Dec. ¶ 2).
11
      Because of this assertion of right, questions of inventorship and validity of the patents make up
12
      the same nucleus of operative facts, i.e. arises out of the transaction or occurrence that is the
13
      subject matter of the opposing party's claim. FRCP 13(a). The claim for a declaration of
14

15    validity and inventorship is compulsory and is appropriately timed from the settlement demand

16    on April 28.

17            24.       If the Court finds this removal untimely because the settlement demand does not
18    constitute an “other paper” pursuant to the statute, the Court should nevertheless extend the
19
      time for removal.
20
              25.       By enacting § 1454, Congress sought to make removal of patent claims easier in
21
      order to ensure uniformity of patent law. It is not until Mr. McGlothin perceived that Karma
22

23    sought an interest in the patent portfolio on April 28, that a patent claim would be implicit in

24    the expression of the Complaint in the context of the patent portfolio. Every claim in a patent

25    or application defines an invention, and each claim presents a question of inventorship and of

       NOTICE OF REMOVAL - 10                                               Williams, Kastner & Gibbs PLLC
                                                                            601 Union Street, Suite 4100
       (USDC Case No.    )                                                  Seattle, WA 98101-2380
                                                                            (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 11 of 18



 1    validity. HTP’s counterclaim is necessary because Karma alleges that the HTP Patent

 2    Applications are based upon its trade secrets and that there was a sale of equipment based upon
 3
      those trade secrets more than a year before the filing of the HTP Patent Applications. But, in
 4
      order for this issue to be determined, the meaning of pending and issued patent claims must be
 5
      determined first. If the “Hydrogen IP” is distinct from the scope of properly construed claims,
 6
      then there are not questions of inventorship or of validity raised by the Complaint, but only on
 7

 8    that basis. Inventorship is a federal question. E.g., Univ. of Colo. Found., Inc. v. Am. Cyanamid

 9    Co., 196 F.3d 1366, 1372 (Fed.Cir.1999). (See McGlothin Decl., at ¶2.)
10            26.       The time limitations in § 1446(b) may be extended “at any time for cause
11
      shown.” 28 U.S.C. § 1454(b)(2). Section 1454 does not define “cause shown,” and there is
12
      sparse authority interpreting the provision. See SnoWizard, Inc. v. Andrews, No. 12-2796, 2013
13
      WL 3728410, at *6 (E.D. La. July 12, 2013). But “ ‘[c]ause shown cannot ... simply be that the
14

15    removing party has asserted a patent claim and federal courts are the exclusive forums of such

16    claims.” Univ. of Ky. Res. Found., Inc. v. Niadyne, Inc., No. 13-16-GFVT, 2013 WL 5943921,

17    at *10 (E.D. Ky. Nov. 5, 2013). In analyzing whether a removing party has shown cause,
18    courts look to Federal Rule of Procedure 6(b)(1)(B). See, e.g., Van Steenburg v. Hageman, No.
19
      SA:14-CV-976-DAE, 2015 WL 1509940, at *6 (W.D. Tex. Mar. 31, 2015); Andrews v.
20
      Daughtry, 994 F. Supp. 2d 728, 734–35 (M.D.N.C. 2014).
21
              27.       Rule 6(b)(1)(B) permits a court to extend a deadline for good cause if the party
22

23    seeking the extension failed to act because of “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

24    District courts have “broad discretion to grant or deny an extension.” Salts v. Eps, 676 F.3d

25    468, 474 (5th Cir. 2012) (quoting Wright & Miller, Fed. Prac. & Proc. § 1165). Factors

       NOTICE OF REMOVAL - 11                                              Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 12 of 18



 1    relevant to a determination of excusable neglect include: “(1) ‘the possibility of prejudice to the

 2    other parties,’ (2) ‘the length of the applicant's delay and its impact on the proceeding,’ (3) ‘the
 3
      reason for the delay and whether it was within the control of the movant,’ and (4) ‘whether the
 4
      movant has acted in good faith.’ ” Id. (quoting Wright & Miller, Fed. Prac. & Proc. § 1165).
 5
      All four factors as applied to the instant case militate for removal.
 6
              28.       This standard is not a high bar to extend the deadline, but it does require at least
 7

 8    some explanation for the removing party's delay. See, e.g., Van Steenburg, 2015 WL 1509940,

 9    at *6 (finding cause for twenty-day delay when counterclaimants did not register copyrighted
10    images until after removal deadline).
11
              29.       The first factor weighs in favor of extending the time for removal; neither party
12
      can claim prejudice. The Plaintiff has no claim that it has been prejudiced. what other prejudice
13
      they suffered based on Defendants' two-month delay in filing a notice of removal or what
14

15    prejudice they will suffer if the Court extends the time to remove. No deposition has yet

16    occurred nor has there been significant discovery. Thus, the Court should not find that any

17    prejudice would occur were time to remove extended.
18            30.       This ties into the next factor: the length of the delay and its impact on the
19
      proceeding. This notice of remove functions to remove the case only one month after the 30-
20
      day deadline expired from the March 7 service of the Complaint herein. No substantive
21
      proceedings have been heard to date and the only issues presented have been relative to a
22

23    proposed reassignment of the case to a different judge and some preliminary discovery issues.

24            31.       Delay is undue and prejudicial if it hinders the opposing party’s ability to

25    respond to the proposed amendment or to prepare for trial. This Court and other courts have

       NOTICE OF REMOVAL - 12                                                 Williams, Kastner & Gibbs PLLC
                                                                              601 Union Street, Suite 4100
       (USDC Case No.     )                                                   Seattle, WA 98101-2380
                                                                              (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 13 of 18



 1    found prejudice, for instance, if the amendment is asserted after the close of discovery; after

 2    dispositive motions have been filed, briefed, or decided; or on the eve of or in the middle of
 3
      trial. See Smith v. EMC Corp., 393 F.3d 590, 594–96 (5th Cir. 2004) (affirming denial of leave
 4
      to amend— finding the delay undue and prejudicial—because the amendment would add a new
 5
      claim in the middle of trial after discovery had closed); Campbell v. Emory Clinic, 166 F.3d
 6
      1157, 1162 (11th Cir. 1999) (“Prejudice and undue delay are inherent in an amendment
 7

 8    asserted after the close of discovery and after dispositive motions have been filed, briefed, and

 9    decided.”); Solomon v. N. Am. Life & Cas. Ins. Co., 151 F.3d 1132, 1139 (9th Cir. 1998)
10    (affirming denial of leave to amend where the plaintiff filed the motion “on the eve of the
11
      discovery deadline”). No such prejudice has here occurred.
12
              32.       If the court does not find that the settlement demand is an “other paper” even
13
      the timing is less than one month past the expiration of the thirty-day clock, service being
14

15    accomplished on March 7, 2020. The time is not excessive.

16            33.       With respect to the third and fourth factors, these cannot be considered in a

17    vacuum but rather that the time passed in the face of a pandemic that has triggered decrees by
18    both the President of the United States and by the Governor of Washington which have
19
      negatively impacted review of the case. Further, there is nothing within the four corners of the
20
      Complaint which contained a removable claim.” It was not until the Plaintiff communicated its
21
      belief in its entitlement to the patent portfolio, that the Defendants could ascertain from the
22

23    face of a pleading.

24            34.       This case is case is not like Trubow v. Morisky, No. 2:19-cv-01670-RAJ

25    (WDWA March 26, 2020). Like all of those that implicate the Copyright Act, the expression of

       NOTICE OF REMOVAL - 13                                               Williams, Kastner & Gibbs PLLC
                                                                            601 Union Street, Suite 4100
       (USDC Case No.    )                                                  Seattle, WA 98101-2380
                                                                            (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 14 of 18



 1    “ownership” of any tangible expression of an idea can only fall within the Copyright Act. Any

 2    complaint asserting ownership implies a copyright claim because the utterance of such is an
 3
      expression, by itself, the either a dedication of that expression to the public or is owned by
 4
      uttering person through an invocation of rights under the Copyright Act. Thus, no expression of
 5
      ownership of a tangible expression of an idea can be formulated without reference to the
 6
      Copyright Act. In the context of books, movies, software, and other tangible expressions of
 7

 8    ideas, copyright is the only means to ownership.

 9            35.       This case is distinct; whereas any statement of facts in a copyright case, when
10    stated, contains an implicit reliance upon the Copyright Act, the Plaintiff’s case could be
11
      completely expressed as a “trade secrets” case. It was not incomplete except in its expression
12
      of relevant facts. It is only in knowing the extra fact of the existence of the HTP’s ownership
13
      above-set-forth patents and patent applications (“HTP Patent Applications”) which makes
14

15    patent law relevant. This fact of the HTP Patent Applications is never mentioned in the

16    Complaint. The HTP Patent Applications, however, may be fatally affected by a state court

17    pronouncement asserting the equivalence of Hydrogen IP and the subject matter of any patent
18    application in the HTP Patent Applications.
19
              36.       The facts set forth in the McGlothin declaration point out all the many issues
20
      that the COVID-19 pandemic has visited upon the efforts in this case. Communications have
21
      been delayed, and those delays have been entirely outside of the control of Defendants. Shelter
22

23    in place orders and the decrees demanding nonessential workers remain away from law firms,

24    insurance companies and relative to the individual defendants. There is no doubt that the

25    defense legal team has moved as expeditiously as could be done in such an environment.

       NOTICE OF REMOVAL - 14                                              Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 15 of 18



 1    Because these delays have been entirely outside of the power of the defendants, even, in fact

 2    Mr. McGlothin’s emergency surgery (McGlothin Dec. ¶20). There can be no suggestion that
 3
      these delays are “manufactured” or the fruit of malfeasance. The actions of the defense legal
 4
      team have been suitably diligent in the face of such a pandemic.
 5
              37.       Returning, however, to the “other paper”, the first time, though, that the Plaintiff
 6
      has expressed any interest in the HTP Patent Applications has been on April 28. Thus, the
 7

 8    patent issue was first ascertainable only upon receipt of the April 28 settlement demand. HTP’s

 9    30-day clock began ticking when it received this demand as this was the first “paper” from
10    which it could be ascertained from the face of the document that removal [was] proper.” 28
11
      U.S.C. § 1446(b)(3); Harris, 425 F.3d at 690-691.
12
      B.      Good Cause Exists for Removal Under § 1454
13
              38.       Claims related to patents are removable to federal court: “A civil action in
14
      which any party asserts a claim for relief arising under any Act of Congress relating to patents.
15

16    . . . may be removed to the district court of the United States for the district and division

17    embracing the place where the action.” 28 U.S.C. § 1454(a) (emphasis added). Removal of an
18    action under § 1454(a) “shall be made in accordance with section 1446, except that . . . the time
19
      limitations contained in section 1446(b) may be extended at any time for cause shown.” 28
20
      U.S.C. § 1454(b)(1)–(2).
21
              39.       There is good cause to extend the 30-day limitation for removal under
22

23    § 1454(b)(2). District courts that have considered the good cause language in the statute have

24    applied authorities interpreting Federal Rule of Civil Procedure 6(b) allowing district courts to

25    extend deadlines for good cause. NematicITO, Inc. v. Spectrum Five LLC, No. 16-CV-01859-


       NOTICE OF REMOVAL - 15                                                Williams, Kastner & Gibbs PLLC
                                                                             601 Union Street, Suite 4100
       (USDC Case No.    )                                                   Seattle, WA 98101-2380
                                                                             (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 16 of 18



 1    RS, 2016 WL 3167181, at *4 (N.D. Cal. June 6, 2016). “‘Good cause’ is a non-rigorous

 2    standard,” but it generally requires a showing that the “requested relief was reasonable,
 3
      justified, and would not result in prejudice to any party.” Id., citing Ahanchian v. Xenon
 4
      Pictures, Inc., 624 F.3d 1253, 1260 (9th Cir. 2010).
 5
              40.       Given that the basis for removal was not within the four corners of the
 6
      Complaint, the delay between the removal deadline of April 6, 2010 and removal on April 30,
 7

 8    2020, less than one month, is not substantial. See Recif Res., LLC v. Juniper Capital Advisors,

 9    L.P., No. CV H-19-2953, 2019 WL 5457705, at *2 (S.D. Tex. Oct. 24, 2019) where a delay of
10    14 weeks was not substantial.
11
                                   VI. INTRADISTRICT ASSIGNMENT
12
              41.       Removal to the United States District Court for the Western District of
13
      Washington is proper under 28 U.S.C. § 1441 because the complaint was filed in the Superior
14
      Court of the State of Washington for King County, which is located within the jurisdiction of
15

16    this District.

17

18

19
20

21

22

23

24

25


       NOTICE OF REMOVAL - 16                                              Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
       (USDC Case No.    )                                                 Seattle, WA 98101-2380
                                                                           (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 17 of 18



 1
              DATED this 5th day of May, 2020.
 2
                                                 /s/ Scott B. Henrie, WSBA #12673
 3                                               /s/ Mark L. Lorbiecki, WSBA #16796
                                                 /s/ Theresa H. Rava, WSBA #53159
 4                                               Scott B. Henrie, WSBA #12673
                                                 Mark L. Lorbiecki, WSBA #16796
 5                                               Theresa H. Rava, WSBA #53159
                                                 WILLIAMS, KASTNER & GIBBS PLLC
 6                                               601 Union Street, Suite 4100
                                                 Seattle, WA 98101-2380
 7                                               Telephone: (206) 628-6600 Fax: (206) 628-6611
                                                 Email: shenrie@williamskastner.com ;
 8                                                       mlorbiecki@williamskastner.com;
                                                         trava@williamskaster.com
 9
                                                 Attorneys for Defendants HTP, Inc.; Evan
10                                               Johnson; and Phillip Jennings; and Henry Dean

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25


       NOTICE OF REMOVAL - 17                                       Williams, Kastner & Gibbs PLLC
                                                                    601 Union Street, Suite 4100
       (USDC Case No.    )                                          Seattle, WA 98101-2380
                                                                    (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
                  Case 2:20-cv-00677-RSM Document 1 Filed 05/05/20 Page 18 of 18



 1                             CERTIFICATE OF FILING AND SERVICE

 2            I hereby certify that on May 5, 2020, I electronically filed the foregoing with the Clerk

 3    of the Court using the CM/ECF system which will send notification of such filing to those

 4    registered with ECF in the manner indicated below:

 5
        Andrew R. Escobar, WSBA #42793                       Dennis J. McGlothin, WSBA No. 28177
 6      Joseph Davison, WSBA #51264                          Robert J. Cadranell, WSBA No. 41773
        DLA PIPER LLP (US)                                   WESTERN WASHINGTON LAW
 7      701 Fifth Avenue, Suite 6900                         GROUP, PLLC
        Seattle, WA 98104-7044                               7500 212th St. SW, Suite 207
 8      Telephone: (206) 839-4800                            Edmonds, WA 98026
        E-mail: andrew.escobar@dlapiper.com ;                Telephone: (425) 728-7296
 9               and joseph.davison@dlapiper.com             Email: robert@westwalaw.com
                                                                    dennis@westwalaw.com; and
10      Attorneys for Plaintiff Karma Power, LLC                    docs@westwalaw.com

11                                                           Counsel for Defendants
        Kathleen A. Nelson, WSBA #22826
12      Laura Hawes Young, WSBA #39346
        Jonathan Missen, WSBA #42689
13      Brian Rho, WSBA #51209
        LEWIS BRISBOIS BISGAARD & SMITH LLP
14      1111 Third Avenue, Suite 2700
        Seattle, WA 98101
15      Telephone: (206) 436-2020
        E-mail: kathleen.nelson@lewisbrisbois.com;
16      laura.young@lewisbrisbois.com;
        jonathan.missen@lewisbrisbois.com;
17      brian.rho@lewisbrisbois.com;
        tami.foster@lewisbrisbois.com
18
        Counsel for Defendants
19
              DATED this 5th day of May, 2020.
20

21                                                 /s/ Scott B. Henrie, WSBA #12673
                                                   Scott B. Henrie, WSBA #12673
22                                                 WILLIAMS, KASTNER & GIBBS PLLC
                                                   601 Union Street, Suite 4100
23                                                 Seattle, WA 98101-2380
                                                   Telephone: (206) 628-6600 Fax: (206) 628-6611
24                                                 Email: shenrie@williamskastner.com
                                                   Attorneys for Defendants HTP, Inc.; Evan
25                                                 Johnson; and Phillip Jennings; and Henry Dean


       NOTICE OF REMOVAL - 18                                             Williams, Kastner & Gibbs PLLC
                                                                          601 Union Street, Suite 4100
       (USDC Case No.    )                                                Seattle, WA 98101-2380
                                                                          (206) 628-6600
     USDC Case No. 20-cv-677
      7095203.2
